  Case 2:18-cv-00001-LGW-BWC Document 69 Filed 02/05/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              BRUNSWICK DIVISION


 SHAMPOIRE ORANGE,

                Plaintiff,                                 CIVIL ACTION NO.: 2:18-cv-1

        v.

 COL. JUDY LOWE; SERGEANT ANTONIO
 JONES; and SERGEANT ERIC ROZIER,

                Defendants.


                                           ORDER
       This matter is before the Court on Defendants’ Response to the Court’s February 1, 2021

Order and Motion to Amend/Correct Motion for Summary Judgment. Docs. 66, 67. The Court

previously ordered Defendants to file the Affidavit of Colonel Stacy Young, which they

referenced and cited in their motion for summary judgment. Doc. 65. Defendants timely

responded to that Order. Doc. 66. Defendants explain rather than relying on the Young

Affidavit, their motion for summary judgment and accompanying statement of material facts and

brief should have cited to the Affidavit of Undersheriff Ron Corbet, which was filed with the

initial motion for summary judgment. Id. at 1–2. In other words, the references to the Young

affidavit should have been references to the Corbet affidavit, and the Corbet affidavit was

included with the additional motion for summary judgment.

       To address the error, Defendants move to file a corrected motion for summary judgment,

Rule 56 Statement of Material Facts, and Brief in Support, removing all citations to the Young

Affidavit and instead citing to the previously filed Corbet Affidavit. Doc. 67. Additionally,

Defendants represent they will serve a corrected version of their amended motion for summary
  Case 2:18-cv-00001-LGW-BWC Document 69 Filed 02/05/21 Page 2 of 2




judgment documents upon Plaintiff immediately. Id. at 2. The Court GRANTS Defendants’

Motion. The Court notes Defendants filed their corrected motion for summary judgment,

doc. 67, considers it filed, and will consider the corrected documents. Because Defendants

simply corrected a citation error and made no substantive or material changes or additions to

their motion for summary judgment, there is no need for Plaintiff to respond separately to the

corrected motion for summary judgment. Plaintiff shall respond to Defendants’ motion for

summary judgment by February 16, 2021. Doc. 64.

       SO ORDERED this 5th day of February, 2021.




                                     ____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                2
